6 N.Y.2d 967 (1959)
In the Matter of the Accounting of Samuel Thorne, Formerly Samuel Thorne, Jr., et al., as Surviving Trustees of Trusts Created by Samuel Thorne, Respondents; Jonathan E. Thorne, an Infant, by His Guardian ad Litem, Eli H. Bronstein, Respondent-Appellant; Charles C. Montgomery, Jr., as Ancillary Administrator C. T. A. of The Estate of Joel W. Thorne, Jr., et al., Appellants-Respondents; United States of America et al., Respondents.
Court of Appeals of the State of New York.
Argued May 11, 1959.
Decided July 8, 1959.
Sanford C. Missenfeld and Henry J. Plitkin for Charles C. Montgomery, Jr., appellant-respondent.
William T. Griffin, Herbert Burstein and Francis A. Booth for First Pennsylvania Banking and Trust Company, appellant-respondent.
Eli H. Bronstein, guardian ad litem for Jonathan E. Thorne, an infant, respondent-appellant.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs to all parties appearing separately and filing separate briefs, payable out of the principal of the trust; no opinion.